 LOCAL 103, INTERNATIONALIRON WORKERS77LocalUnion No.103, International Association ofBridge, Structural and Ornamental IronWorkers,AFL-CIO,and its agent Charles TremperandAssociated General Contractors of America,Evans-ville Chapter, Inc. Case 25-CB-973November 7, 1972SUPPLEMENTAL DECISION ANDORDEROn June 7, 1971, the National Labor RelationsBoard issued its Decision and Order,' finding thatRespondent, Local Union No. 103, InternationalAssociation of Bridge, Structural and OrnamentalIron Workers, AFL-CIO,2 violated Section 8(b)(3) oftheNational Labor Relations Act, as amended, butdid not violate Section 8(b)(1)(B) of the Act.3 In sum,the Board found that Respondent violated Section8(b)(3) by refusing to bargain with the AssociatedGeneral Contractors of America, Evansville Chapter,Inc.,4 on the ways and means by which jurisdictionaldisputes are to be resolved. The Board found thatLocal 103 had a fixed, inflexible position and wasrigidly unwilling to consider seriously any possiblealternatives to its proposal that such disputes besubmitted to the National Joint Board.The Board majority further found that Local 103did not restrain and coerce the Evansville Chapter inthe selection of its representative for purposes ofcollective bargaining and the adjustment of griev-ances within the meaning of Section 8(b)(1)(B) of theAct. The Board majority did not view the demand inthis case as involving an employer's selection of hisrepresentative for purposes of collective bargaining,within the meaning of that section.On July 17, 1972, the United States Court ofAppeals, Seventh Circuit, enforced the Board's Orderin part.5 Contrary to the Board, the court held thatLocal 103 violated Section 8(b)(1)(B) of the Act bystriking to compel the Evansville Chapter to agreethat jurisdictional disputes would be resolved by apanel on which none of the management representa-tiveswas chosen or designated by the EvansvilleChapter.The court disagreed with the Board'sposition that the management members of a tripar-tite arbitration panel are not "representatives" of theemployer within the scope of Section 8(b)(1)(B).6The court agreed with the Board's finding thatiLocal Union No 103, International Association of Bridge, Structural andOrnamental IronWorkers,AFL-CIO, and its agent Charles Tremper(Associated General Contractors of America, Evansville Chapter, Inc),190NLRB No 1452Also referred to herein as Local 1033Members Jenkins and Kennedy dissented with respect to the majorityfinding that Respondent did not violate Sec 8(b)(1)(B).4Also referred to herein as Evansville Chapter5Associated General Contractors of America, Evansville Chapter, Inc v.Respondent violated Section 8(b)(3) because it hadassumed "a fixed inflexible position and was rigidlyunwilling to consider seriously any possible alterna-tives to its proposal that such disputes be submittedto the National Joint Board." The court also foundthat Respondent further violated Section 8(b)(3) byits insistence on an illegal contract term,that is, aclause which violated Section 8(b)(1)(B).Accordingly, the court remanded the case to theBoard for the entry of an order restraining theviolation of Section 8(b)(1)(B), and to restrain alsotheviolationof Section 8(b)(3) it found in theUnion's insistencethat the Evansville Chapter agreeto the resolution of jurisdictional disputes by atripartite board on which the Evansville Chapter isunrepresented.In light of the court's opinion, and as we haveaccepted the remand in this case,7 we shall modifyour order to conform therewith.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Local Union No. 103, International Association ofBridge, Structural and Ornamental IronWorkersAFL-CIO, its officers, agents, and representatives,and the Respondent, Charles Tremper, its businessagent, shall:1.Cease and desist from:(a)Refusing to bargain with Associated GeneralContractors of America, Evansville Chapter, Inc., onbehalf of the journeymen ironworkers and appren-tices in itsterritorial jurisdiction who are employedby employer members of the aforesaid EvansvilleChapter, excluding all other employees and supervi-sors,with regard to the resolution of jurisdictionaldisputes.(b)Refusing to bargain with Associated GeneralContractors of America, Evansville Chapter, Inc., byinsisting and demanding that the aforesaid employerdesignate for the resolution of jurisdictional disputesany board on which the said employer is not a partyor does not have a representative.(c)In any like or related manner refusing tobargainwithAssociatedGeneral Contractors ofAmerica, Evansville Chapter, Inc.(d)Coercing or restraining Associated GeneralN LR BandN LR B v. Local Union No 103,IntlAssn of Bridge,Structural and Ornamental Iron Workers,etc, et al,465 F 2d 327 (1972).6 Sec 8(b)(1)(B) providesIt shall be an unfair laborpracticefor a labor organization or itsagents-(1) to restrain or coerce(B) an employer in the selection of hisrepresentatives for the purposes of collective bargaining or theadjustment of grievances.7TheBoard did not seek certioran.200 NLRB No. 12 78DECISIONS OF NATIONALLABOR RELATIONS BOARDContractors of America, Evansville Chapter, Inc., inthe selection of its representative(s) for the purposesof collective bargaining.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a) The Respondent Union shall notify AssociatedGeneral Contractors of America, Evansville Chapter,Inc., in writing, that it will not refuse to bargain withit, that it will not refuse to bargain on the resolutionof jurisdictional disputes, and that it will not insistthat the aforesaid employer agree to submitjurisdic-tional disputes to the Interim Joint Board, or theNational Joint Board for Settlement of JurisdictionalDisputes, so long as the management representativeson any such board have not been chosen ordesignated by the said employer.(b) Post at the Respondent Union's business officesand meeting places, within its territorial jurisdiction,copies of the attached notice marked "AppendixA."8 Copies of said notice, on forms provided by theRegional Director for Region 25, after being dulysigned by a representative of Local 103 and byRespondent Tremper, shall be posted by the Respon-dent Union immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to members are customarily posted. Reasona-ble steps shall be taken by the Respondent Union toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Promptly after receipt of copies of the saidnotice from the Regional Director, return to himsigned copies for posting by Associated GeneralContractors of America, Evansville Chapter, Inc.,and by all the employer members of the EvansvilleChapter named in "Appendix B," if they be willing,at their places of business, including all places wherenotices to employees are customarily posted.(d) Notify the Regional Director for Region 25, inwriting,within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board"shall read "Posted pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational Labor Relations Board "Chapter, Inc., on behalf of the journeymenironworkers and apprentices in our territorialjurisdictionwho are employed by employermembers of the aforesaid Evansville Chapter,excluding all other employees and supervisors,with regard to the resolution of jurisdictionaldisputes, and by insisting or demanding that theaforesaid employer designate for the resolution ofjurisdictional disputes any board on which thesaid employer is not a party or does not have arepresentative.WE WILL NOT, in any like or related manner,refuse to bargain collectively with AssociatedGeneralContractorsofAmerica,EvansvilleChapter, Inc.WE WILL NOT coerce or restrain AssociatedGeneralContractorsofAmerica,EvansvilleChapter, Inc., in the selection of its representa-tive(s) for the purposes of collective bargaining.LOCAL UNION No. 103,INTERNATIONALASSOCIATION OF BRIDGE,STRUCTURAL ANDORNAMENTAL IRONWORKERS, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)DatedByCharles Tremper, Business AgentThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any question concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 614 ISTA Center, 150 West Market Street,Indianapolis,Indiana46204,Telephone317-633-8921.APPENDIX BAPPENDIX ANOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with AssociatedGeneralContractorsofAmerica,EvansvilleAalco Construction Co.1171 Diamond AvenueEvansville,IndianaA & C Construction Co.New GreenRiver RoadEvansville, IndianaAllied Erection & ConveyorsR. R. 13 Box 54Evansville,Indiana LOCAL 103, INTERNATIONALIRON WORKERSAnderson & LoerP.O. Box 4168, Sta. "A"410 W. IowaEvansville,IndianaAmmng-Johnson Company3945 Industrial BoulevardIndianapolis, IndianaBartleyy &Perigo Masonry2910 Rugby AvenueEvansville,IndianaBauer Bros. Gen.Contrs., Inc.912 ProsperityAvenueP.O. Box 1182 Sta. "C"Evansville,IndianaBee Construction Co.R.R. 1, Middle Mt.Vernon Rd.P.O. Box 7097Evansville,IndianaBretz Paint Contracting^,,Inc.P.O. Box 5274 Lawndaale Sta.Evansville,IndianaN. M. Bunge Inc.5419 Hogue koadEvansville,IndianaBurch & Lamb Inc.7703 Baw art ItoadP.O. Box 2226 Sta. D.Evansville,IndianaCentral Glass Co. of Indiana1101 Diamond AvenueEvansville,IndianaClark Construction Co.1919 Parrish AvenueP.O. Box 623Owensboro,KentuckyR. J. Coudret Company1301 N. Harlan AvenueP.O. Box 4111Crow's Insulating Co.2102 S. EvansEvansville, IndianaJerrL.David Excavating171aDiefenbach RoadEvansville,IndianaDeigBrothers2804"A" StreetEvansville,IndianaEvansville Sheet Metal1901W. Maryland StreetEvansville,IndianaFei el Construction Corp.1270 E. Maxwell AvenueEvansville, IndianaConnie Garnett Contracting1600 S.New York AvenueEvansville,IndianaGeneral Insulation Co.609 N.Weinbach AvenueEvansville, IndianaHartz BrothersP.O. Box 1157Owensboro, KentuckyHartz-Kirkpatrick Const.P.O. Box 1328Owensboro, KentuckyHarvey Johnson Painting808 Monroe AvenueEvansville, IndianaHicks & Son, Inc.2559 N. Kentucky AvenueEvansville, IndianaIndustrial Contractors, Inc.P.O. Box 208401 N.W. First StreetEvansville, IndianaKey Construction2201 Covert AvenueEvansville, IndianaGeo. Koch Sons, Inc.10 S. 11th StreetP.O. Box 358Evansville, IndianaLouisville Insulating Co.509 N. 9th AvenueEvansville, IndianaMidwest Roofing & Insulation1208 N. Harlan AvenueEvansville, IndianaMunicipal Eng. & Const.4424 Vogel RoadEvansville, IndianaNelson-Klinger Co.P.O. Box 83 1'Evansville, IndianaH. G. Newman Plumbing211 S.E. Fourth StreetEvansville, IndianaChris Nix Construction Co.322 South Ingle AvenueEvansville, IndianaP & H Construction Co.P.O. Box 371157 E. SycamoreEvansville, IndianaD. K. Parker Co., Inc.P.O. Box 486New Harmony, IndianaPe ronnin Construction1901 N. Kentucky AvenueP.O. Box 3317Evansville, IndianaPoe Steel Erection3028 N. Fulton AvenueEvansville, IndianaRed Saof Paint & Varnish110 Min StreetP.O. Box 418Evansville, Indiana79 80Rust Construction Co.1301 E. Michigan StreetP.O. Box 994Evansville, IndianaRyan Contracting Co.5416 Boonville Iwy.P.O. Box 5047 LawndaleEvansville, IndianaGeo. Ryan Company5650 Oakgrove loadP.O. Box 5114 LawndaleEvansville,IndianaDECISIONS OFNATIONALLABOR RELATIONS BOARDSutton Construction Co.1716 S.E.BoulevardEvansville,IndianaTraylorBrothers835"N.Congress AvenueP.O. Box 51b5Evansville,IndianaTri-State Steel Erection1324 N.Fares AvenueEvensville,IndianaU.S. Sheet Metal & Roof1701 First AvenueEvansville, Indiana